I think it well to treat in one category all the provisions of the Act which are to be used to determine whether a relationship is to be retained in or ejected from the Act under the provisions of 19(j)(1) and under the concurrent conditions of the (a)(b) and (c) clauses of 19(j)(5) and in another category all those provisions which are designed for the determination of whether the applicant, after his relationship is found to be subject to the Act, has met the conditions necessary to participate in the fund.
That Sec. 19(j)(5) is still a part of the machinery for determining whether any particular relationship is included or excluded from the Act seems clear from its very words.
It provides that:
"Services performed by an individual for wages shall bedeemed to be employment subject to this act unless and until it is shown to the satisfaction of the commission that"
the conditions contained in clauses (a)(b) and (c) concur. If they do not concur the service relationship is subject to the Act because it is so declared unless it appears that the condition of each (a)(b) and (c) concur. It follows that if the relationship is subject to the Act the employer must *Page 200 
contribute his percentage of the wages even if eventually the applicant has not had sufficient length of service to participate in the fund or has not met some other condition required to give him benefits. Contrariwise, if the relationship is freed from the Act the employer is not under obligation to contribute because of that relationship. I have, in the past, in my various concurring and dissenting opinions, hitherto expressed these ideas. Hence, I am whole-heartedly in accord with the ideas expressed in the foregoing opinion.